UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A (Amendment No. 2) (Mark one) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended December 31, 2010 Or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 1-14447 AMCOL INTERNATIONAL CORPORATION (Exact Name of Registrant as Specified in its Charter) DELAWARE 36-0724340 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2870 Forbs Avenue Hoffman Estates, Illinois (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (847) 851-1500 Securities registered pursuant to Section 12(b) of the Act: Title of each class: Name of Exchange on which registered: $0.01 par value Common Stock New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes ¨ No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes ¨ Nox Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filerx Non-accelerated filer ¨ Smaller reporting company¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes¨Nox The aggregate market value of the registrant’s $.01 par value Common Stock held by non-affiliates of the registrant (based upon the per share closing price of $23.50 per share on June 30, 2010, and, for the purpose of this calculation only, the assumption that all of the registrant’s directors and executive officers are affiliates) was approximately $571.2 million. Registrant had 31,341,536 shares of $.01 par value Common Stock outstanding as of February 11, 2011. DOCUMENTS INCORPORATED BY REFERENCE Portions of the Company’s definitive proxy statement, which will be filed with the Securities and Exchange Commission not later than 120 days after the end of the fiscal year covered by this Form 10-K, are incorporated by reference into Part III hereof. 2 Explanatory Note AMCOL International Corporation (the “Company” or “AMCOL”) is filing this Amendment No. 2 (the “Form 10-K/A”) to our Annual Report on Form 10-K for the year ended December 31, 2010 (the “Annual Report”) to include in Item 15 the correct audit opinion on the financial statements and related notes of Ashapura Minechem Limited (“Ashapura”), an unconsolidated joint venture, as of March 31, 2009.Due to a clerical error, an incorrect copy of the Ashapura audit opinion was filed with the Annual Report.Pursuant to the rules and regulations of the U.S. Securities and Exchange Commission (the “SEC”), we are required to include in this Form 10-K/A the complete text of Item 15, including the financial statements and related notes of AMCOL International Corporation and Ashapura.The Ashapura audit opinion is the only part of Item 15 which has been updated and no changes have been made to the financial statements and related notes of either AMCOL International Corporation or Ashapura. In connection with the filing of this Form 10-K/A and pursuant to SEC rules, we are including currently dated certifications of our Chief Executive Officer and Chief Financial Officer.This Form 10-K/A does not otherwise update or amend any other exhibits as originally filed and does not otherwise reflect events occurring after the original filing date of the Annual Report. PART IV Item 15. Exhibits and Financial Statement Schedule (a) 1.See Index to Financial Statements and Financial Statement Schedule below. 2.See Index to Financial Statements and Financial Statement Schedule below. Such Financial Statements and Schedule are incorporated herein by reference. 3.See Index to Exhibits immediately following the signature page. (b) See Index to Exhibits immediately following the signature page. (c) See Index to Financial Statements and Financial Statement Schedule below.The Financial Statements of Ashapura Minechem Limited, which appear herein, are filed in accordance with Rule 3-09 of Regulation S-X Item 15(a) Index to Financial Statements and Financial Statement Schedule Page Financial Statements: Reports of Independent Registered Public Accounting Firm 4 Consolidated Balance Sheets, December 31, 2010 and 2009 6 Consolidated Statements of Operations, Years ended December 31, 2010, 2009 and 2008 8 Consolidated Statements of Comprehensive Income, Years ended December 31, 2010, 2009 and 2008 9 Consolidated Statements of Equity, Years ended December 31, 2010, 2009 and 2008 10 Consolidated Statements of Cash Flows, Years ended December 31, 2010, 2009 and 2008 11 Notes to Consolidated Financial Statements 12 Financial Statement Schedules The following information is included herein in this Form 10-K pursuant to Rule 3-09 of Regulation S-X: Independent Auditors' Report 41 Consolidated Balance Sheet as of March 31, 2009 and 2008 (unaudited) 42 Consolidated Profit and Loss Accounts for the years ended March 31, 2009, 2008 (unaudited) and 2007 (unaudited) 43 Consolidated Cash Flow Statements for the years ended March 31, 2009, 2008 (unaudited) and 2007 (unaudited) 45 Schedules Forming Part of the Accounts 46 All other schedules called for under Regulation S-X are not submitted because they are not applicable or not required, or because the required information is not material. 3 Report of Independent Registered Public Accounting Firm The Board of Directors and Stockholders of AMCOL International Corporation We have audited the accompanying consolidated balance sheets of AMCOL International Corporation and Subsidiaries as of December 31, 2010 and 2009, and the related consolidated statements of operations, comprehensive income, equity, and cash flows for each of the three years in the period ended December 31, 2010.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our auditsprovide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of AMCOL International Corporation and Subsidiaries at December 31, 2010 and 2009, and the consolidated results of their operations and their cash flows for each of the three years in the period ended December 31, 2010, in conformity with U.S. generally accepted accounting principles. We also have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the effectiveness of AMCOL International Corporation’s internal control over financial reporting as of December 31, 2010, based on criteria established in Internal Control—Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission and our report dated March 1, 2011 expressed an unqualified opinion thereon. /s/Ernst & Young LLP Chicago, Illinois March 1, 2011 4 Report of Independent Registered Public Accounting Firm The Board of Directors and Stockholders of AMCOL International Corporation We have audited AMCOL International Corporation and Subsidiaries’ internal control over financial reportingas of December 31, 2010, based on criteria established in Internal Control—Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (the COSO criteria).AMCOL International Corporation and Subsidiaries’ management is responsible for maintaining effective internal control over financial reporting, and for its assessment of the effectiveness of internal control over financial reporting included in the accompanying Management’s Report on Internal Control Over Financial Reporting.Our responsibility is to express an opinion on the company’s internal control over financial reporting based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether effective internal control over financial reporting was maintained in all material respects.Our audit included obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, testing and evaluating the design and operating effectiveness of internal control based on the assessed risk, and performing such other procedures as we considered necessary in the circumstances.We believe that our audit provides a reasonable basis for our opinion. A company’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles.A company’s internal control over financial reporting includes those policies and procedures that (1) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (2) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (3) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the company’s assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements.Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. In our opinion, AMCOL International Corporation and Subsidiaries maintained, in all material respects, effective internal control over financial reporting as of December 31, 2010, based on the COSO criteria. We also have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the 2010 consolidated financial statements of AMCOL International Corporation and Subsidiaries and our report dated March 1, 2011 expressed an unqualified opinion thereon. /s/Ernst & Young LLP Chicago, Illinois March 1, 2011 5 AMCOL INTERNATIONAL CORPORATION AND SUBSIDIARIES Consolidated Balance Sheets (In thousands, except share and per share amounts) December 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable: Trade Other Inventories Prepaid expenses Deferred income taxes Income taxes receivable Other Total current assets Noncurrent assets: Property, plant, equipment, and mineral rights and reserves: Land and mineral rights Depreciable assets Less: accumulated depreciation and depletion Goodwill Intangible assets Investment in and advances to affiliates and joint ventures Available-for-sale securities Deferred income taxes Other assets Total noncurrent assets Continued… 6 AMCOL INTERNATIONAL CORPORATION AND SUBSIDIARIES Consolidated Balance Sheets (In thousands, except share and per share amounts) December 31, LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Total current liabilities Noncurrent liabilities: Long-term debt Pension liabilities Deferred compensation Other long-term liabilities Total noncurrent liabilities Equity: Common stock, par value $.01 per share,100,000,000 shares authorized; 32,015,771 shares issued in 2010 and 2009 Additional paid in capital Retained earnings Accumulated other comprehensive income (loss) Less: Treasury stock (768,946 and 1,241,863 shares in 2010 and 2009, respectively) Total AMCOL shareholders' equity Noncontrolling interest Total equity See accompanying notes to consolidated financial statements. 7 AMCOL INTERNATIONAL CORPORATION AND SUBSIDIARIES Consolidated Statements of Operations (In thousands, except share and per share amounts) Year Ended December 31, Net sales $ $ $ Cost of sales Gross profit General, selling and administrative expenses Operating profit Other income (expense): Interest expense, net ) ) ) Other, net ) Income before income taxes and income (loss) from affiliates and joint ventures Income tax expense Income before income (loss) from affiliates and joint ventures Income (loss) from affiliates and joint ventures ) ) Net income Net income (loss) attributable to noncontrolling interests ) 72 ) Net income attributable to AMCOL shareholders Weighted average common shares outstanding Weighted average common and common equivalent shares outstanding Basic earnings (loss) per share attributable to AMCOL shareholders $ $ $ Diluted earnings (loss) per share attributable to AMCOL shareholders $ $ $ Dividends declared per share $ $ $ See accompanying notes to consolidated financial statements. 8 AMCOL INTERNATIONAL CORPORATION AND SUBSIDIARIES Consolidated Statements of Comprehensive Income (In thousands) Year Ended December 31, Total AMCOL Shareholders Noncontrolling Interest Net income (loss) $ ) $ 72 $ ) Other comprehensive income (loss) - Pension adjustment ) - - - Tax benefit (expense) ) ) - - - Unrealized gain (loss) on interest rate swap agreement ) - - - Tax benefit (expense) ) ) - - - Unrealized gain (loss) on available-for-sale securities ) - ) - Tax benefit (expense) ) - ) - Foreign currency translation adjustment ) ) ) Comprehensive income (loss) See accompanying notes to consolidated financial statements. 9 AMCOL INTERNATIONAL CORPORATION AND SUBSIDIARIES Consolidated Statements of Equity (In thousands, except share and per share amounts) AMCOL Shareholders Common Stock Accumulated Number Other Amount Additional Comprehensive of Paid-in Retained Income Treasury Noncontrolling Total Shares Capital Earnings (Loss) Stock Interest Equity Balance at December 31, 2007 $ ) Net income (loss) ) Adjustment to adopt pension measurement date rules ) ) Cash dividends ($0.68 per share) ) ) Currency translation adjustment ) ) ) Purchase of 81,081 treasury shares ) ) Issuance of 425,237 treasury shares pursuant to options and acquisitions Tax benefit from employee stock compensation plans Vesting of common stock in connection with employee stock compensation plans Unrealized loss on interest rate swap agreement (net of $1,857 tax benefit) ) ) Pension adjustments (net of $4,612 tax benefit) ) ) Investment made by non-controlling interests Other Balance at December 31, 2008 ) ) Net income (loss) 72 Cash dividends ($0.72 per share) ) ) Currency translation adjustment Purchase of 35,801 treasury shares ) ) Issuance of 371,725 treasury shares pursuant to options and acquisitions ) Tax benefit from employee stock compensation plans Vesting of common stock in connection with employee stock compensation plans Purchase of noncontrolling interest shares ) ) ) Unrealized gain on available-for-sale securities (net of $5,141 tax expense) Unrealized gain on interest rate swap agreement (net of $1,136 tax expense) Pension adjustments (net of $2,226 tax expense) Balance at December 31, 2009 ) Net income ) Cash dividends ($0.72 per share) ) ) Currency translation adjustment Purchase of 2,376 treasury shares ) ) Issuance of 475,293 treasury shares Tax benefit from employee stock compensation plans Vesting of common stock in connection with employee stock compensation plans Purchase of noncontrolling interest shares Unrealized loss on available-for-sale securities (net of $4,119 tax benefit) ) ) Unrealized loss on interest rate swap agreement (net of $1,320 tax benefit) ) ) Pension adjustments (net of $160 tax benefit) ) ) Balance at December 31, 2010 $ ) $ $ See accompanying notes to consolidated financial statements. 10 AMCOL INTERNATIONAL CORPORATION AND SUBSIDIARIES Consolidated Statements of Cash Flows (In thousands) Year Ended December 31, Cash flow from operating activities: Net income $ $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation, depletion, and amortization Undistributed losses (earnings) from affiliates and joint ventures Increase (decrease) in allowance for doubtful accounts ) Decrease (increase) in deferred income taxes ) Tax benefit from employee stock plans (Gain) loss on sale of depreciable assets ) ) Impairment charge - Stock compensation expense Excess tax benefits on stock option exercises ) ) ) Other ) ) ) (Increase) decrease in current assets, net of effects of acquisitions: Accounts receivable ) ) Income taxes receivable ) ) Inventories ) ) Prepaid expenses ) Other assets - - Increase (decrease) in current liabilities, net of effects of acquisitions: Accounts payable ) ) Accrued liabilities and income taxes ) (Increase) decrease in other noncurrent assets ) ) Increase (decrease) in other noncurrent liabilities ) ) Net cash provided by operating activities Cash flow from investing activities: Proceeds from sale of depreciable assets Proceeds from sale of corporate building - Capital expenditures ) ) ) Capital expenditures - corporate building - ) ) Investments in and advances to affiliates and joint ventures ) ) ) Acquisition of businesses, net of cash acquired ) ) ) Receipts from (advances to) Chrome Corp - ) Other ) ) Net cash used in investing activities ) ) ) Cash flow from financing activities: Proceeds from issuance of debt Principal payments of debt ) ) ) Purchase of noncontrolling interest ) - - Proceeds from sales of treasury stock Purchases of treasury stock - ) ) Excess tax benefits on stock option exercises Dividends ) ) ) Net cash provided by (used in) financing activities ) ) Effect of foreign currency rate changes on cash ) Net increase (decrease) in cash and cash equivalents ) ) Cash and cash equivalents at the beginning of the year Cash and cash equivalents at end of the year Supplemental disclosures of cash flow information: Cash paid for: Interest, net $ $ $ Income taxes, net $ $ $ See accompanying notes to consolidated financial statements. 11 AMCOL INTERNATIONAL CORPORATION AND SUBSIDIARIES Notes to Consolidated Financial Statements (In thousands, except share and per share amounts) Summary of Significant Accounting Policies Recently Adopted Accounting Standards In June 2009, the Financial Accounting Standard Board (“FASB”) issued guidance codified in Accounting Standard Codification (“ASC”) Topic 810, which amends consolidation guidance applicable to variable interest entities (“VIEs”) and requires additional disclosures concerning an enterprise’s continual involvement with VIEs.The adoption of this guidance on January 1, 2010 did not have a material impact on our financial statements. In January 2010, the FASB issued Accounting Standards Update (“ASU”) 2010-06, Improving Disclosures about Fair Value Measurements, codified in ASC Topic 820.This update clarifies the existing guidance and requires separate disclosure and justification for significant transfers in and out of Level 1 and Level 2 fair value measurements and information about purchases, sales, issuances and settlements in the reconciliation of Level 3 fair value measurements.The adoption of new disclosures relating to significant transfers on January 1, 2010 and the adoption of disclosure requirements in the roll forward activity in Level 3 fair value measurements on January 1, 2011 did not have a material impact on our financial statements. Principles of Consolidation The consolidated financial statements include the accounts of our domestic and foreign subsidiaries as well as variable interest entities for which we have determined that we are the primary beneficiary.We consolidate all subsidiaries in which we own 50% or more of their equity.We use the equity method of accounting to incorporate the results of our investments in companies in which we have significant influence. At the segment level, transactions between our transportation segment and all other segments are not eliminated.This elimination only occurs upon consolidation.However, all other intercompany transactions, including sales from our minerals and materials segment to the other segments, are eliminated within the minerals and materials segment.All intercompany balances and transactions are eliminated upon consolidation. Segments The composition of consolidated revenues by segment is as follows: Percentage of Net Sales 2010 2009 2008 Minerals and materials 50% 48% 49% Environmental 27% 31% 32% Oilfield services 18% 17% 15% Transportation 6% 7% 7% Intersegment shipping -1% -3% -3% 100% 100% 100% Further descriptions of our products, principal markets and the relative significance of our segment operations are included in Note 2. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires us to make estimates and assumptions that affect the amount of assets, liabilities, revenues and expenses reported in our financial statements as well as certain disclosures contained therein.Actual results may differ from those estimates. 12 AMCOL INTERNATIONAL CORPORATION AND SUBSIDIARIES Notes to Consolidated Financial Statements (In thousands, except share and per share amounts) Revenue Recognition We recognize revenue from sales of products when title passes to the customer, the customer assumes the risks and rewards of ownership, and collectibility is reasonably assured; generally, this occurs when we ship product to customers.We record allowances for discounts, rebates, and estimated returns at the time of sale and report these as reductions to revenue.We generate some sales through independent, third-party representatives.We record these sales as revenue and the commission compensation paid to the representative as an expense within general, selling and administrative expenses. We recognize revenue for freight delivery services within our transportation segment when the service is provided.We accrue amounts payable for purchased transportation, commissions and insurance when the related revenue is recognized. Service and rental revenues are primarily generated in our environmental and oilfield services segments.We recognize these revenues in the period such services are performed and collectibility is reasonably assured. We record revenue from long-term construction contracts, typically generated in our environmental segment, using the percentage-of-completion method.Progress is generally based upon costs incurred to date as compared to the total estimated costs to complete the work under the contract.All known or anticipated losses on contracts are provided when they become evident.Cost adjustments that are in the process of being negotiated with customers for extra work or changes in scope of work are included in revenue when collection is deemed probable. Translation of Foreign Currencies Foreign entities utilize their local currency as the functional currency.We record gains and losses resulting from foreign currency transactions in net income, and we reflect the adjustments resulting from the translation of financial statements into our reporting currency during consolidation as a component of accumulated other comprehensive income within equity.The assets and liabilities of subsidiaries located outside of the United States are translated into U.S. dollars at the rates of exchange at the balance sheet dates.The statements of operations are translated at the weighted average rates during the periods. Cash Equivalents We classify all short-term, highly liquid investments with original maturities of three months or less as cash and cash equivalents. Inventories Inventories are valued at the lower of cost or market value.Cost is determined by the first-in, first-out (FIFO) or moving average methods. Exploration costs are expensed as incurred. Receivables and Allowance for Doubtful Accounts We carry our receivables at their face amount less an allowance for bad debts.We establish the allowance for bad debts based on a review of several factors, including historical collection experience, current aging status of the customer accounts, and the financial condition of our customers. 13 AMCOL INTERNATIONAL CORPORATION AND SUBSIDIARIES Notes to Consolidated Financial Statements (In thousands, except share and per share amounts) Property, Plant, Equipment, and Mineral Rights and Reserves Property, plant, equipment, and mineral rights and reserves are carried at cost less accumulated depreciation and depletion.Depreciation is computed using the straight-line method for substantially all of the assets.Certain other assets, primarily field equipment, are depreciated on the units-of-production method.Mineral rights and reserves are depleted using the units-of-production method. Goodwill Goodwill represents the excess of the purchase price over the fair value of the net assets of acquired businesses.Fair value reflects the price a market participant would be willing to pay in a potential sale of the reporting unit.We review the carrying value of goodwill in each reporting unit for impairment annually as of October 1st or more frequently if indications exist which may suggest the carrying value is not recoverable.This review is a two step process.The first step involves comparing the estimated fair value of each reporting unit to the carrying value of that reporting unit.If the fair value of the reporting unit exceeds the carrying value, the goodwill is not considered impaired and the second step is unnecessary.If the fair value is less than the carrying value, the second step of the test would be performed to measure the amount of impairment loss to be recorded, if any. Other Intangible Assets Other intangible assets with a finite useful life are amortized on the straight-line method over the expected periods to be benefited. Impairment of Long-Lived Assets We review the carrying values of long-lived assets, including property, plant and equipment and intangible assets with a finite useful life whenever facts and circumstances indicate that the assets may be impaired.Recoverability of assets to be held and used is measured by comparing the carrying amount of an asset to the future net undiscounted cash flows we expect it to generate.If we consider an asset to be impaired, we record an impairment charge equal to the amount by which the carrying value of the asset exceeds the fair value.We report an asset to be disposed of at the lower of its carrying value or fair value, less costs of disposal. In the case of intangible assets with indefinite lives, we review them annually for impairment.This review involves comparing the fair value of the intangible asset with its carrying amount.If its carrying amount exceeds its fair value, we recognize an impairment loss equal to that excess. Available-for-Sale Securities We record available-for-sale securities at their fair value using quoted market prices.We report their unrealized gains and losses net of applicable taxes as a component of accumulated other comprehensive income within equity. We have one equity security that we have accounted for as an available-for-sale security as of December 31, 2010 and 2009. Income Taxes We recognize deferred tax assets and liabilities relating to the future tax consequences of differences between the financial statement carrying value of existing assets and liabilities and their respective tax values.We measure deferred tax assets and liabilities using tax rates in effect in the years in which those temporary differences are expected to be recovered or settled.We recognize the effect that changes in tax rates have on deferred tax assets and liabilities in income in the period that the change is enacted.Valuation allowances are recorded to reduce deferred tax assets to amounts that are more likely than not to be realized.We classify interest and penalties associated with income taxes within the income tax line item of our consolidated statement of operations. 14 AMCOL INTERNATIONAL CORPORATION AND SUBSIDIARIES Notes to Consolidated Financial Statements (In thousands, except share and per share amounts) Freight and Sales Taxes We report amounts charged to customers for shipping and handling fees as revenues and we report amounts incurred for these costs within cost of sales in the consolidated statements of operations (i.e. gross presentation with revenues and cost of sales).Also, we report amounts charged to customers for sales taxes and the related costs incurred for sales tax remittances to governmental agencies within net sales in the consolidated statement of operations (i.e. net presentation within revenues). Product Liability & Warranty Expenses We report expenses incurred for warranty and product liability costs in general, selling and administrative expenses in the consolidated statements of operations.Our warranty accrual is based on known warranty issues as of the balance sheet date as well as a reserve for unidentified claims based on historical experience. Land Reclamation We mine land for various minerals using a surface-mining process that requires the removal of overburden.In many instances, we are obligated to restore the land upon completion of the mining activity.We recognize this liability for land reclamation based on the estimated fair value of the obligation.We adjust the obligation to reflect the passage of time and changes in estimated future cash outflows. Research and Development Research and development costs are expensed as incurred within general, selling and administrative expenses. Earnings per Share Basic earnings per share is computed by dividing net income attributable to AMCOL shareholders by the weighted average number of common shares outstanding. Diluted earnings per share is similarly computed, except the denominator is increased to include the dilutive effects of stock compensation awards and other share equivalents.Stock compensation awards are antidilutive and therefore excluded from our diluted earnings per share calculation when their exercise would result in a net decrease in the weighted average number of common shares outstanding.A reconciliation between the shares used to compute basic and diluted earnings per share follows: Weighted average common shares outstanding for the year Dilutive impact of stock equivalents Weighted average common and common equivalent shares for the year Common shares outstanding at December 31 Weighted average anti-dilutive shares excluded from the computation of diluted earnings per share Stock-Based Compensation We account for stock-based compensation using the grant date fair value, which is based on the Black-Scholes option-pricing model.We recognize compensation cost over the requisite service period, which is generally the vesting period of the award. 15 AMCOL INTERNATIONAL CORPORATION AND SUBSIDIARIES Notes to Consolidated Financial Statements (In thousands, except share and per share amounts) Derivative Instruments and Hedging Activities From time to time, we use derivative financial instruments to manage exposures to changes in interest rates and foreign currency exchange rates.We do not use derivative instruments for trading or other speculative purposes.We recognize our derivative instruments as either assets or liabilities in the balance sheet at their fair value.Our recognition of changes in the fair value (i.e. gains and losses) of a derivative instrument depends on whether it has been designated and qualifies as part of a hedging relationship and the type of that relationship.Hedges designated as cash flow hedges result in the changes in fair value being recorded in accumulated other comprehensive income.Changes in the fair value of derivative financial instruments for which hedge accounting is not applied, are recorded within Other, net within our Consolidated Statement of Operations.We have recorded losses of $772 and $4,932 in 2010 and 2009, respectively, in Other, net within our Consolidated Statement of Operations for changes in the fair value of derivative financial instruments for which we did not apply hedge accounting. Reclassifications Certain items in the prior years’ consolidated financial statements contained herein and notes thereto have been reclassified to conform with the consolidated financial statement presentation for 2010.These reclassifications did not have a material impact on our financial statements. Segment, Geographic, and Market Information We determine our operating segments based on the discrete financial information that is regularly evaluated by our chief operating decision maker, our President and Chief Executive Officer, in deciding how to allocate resources and in assessing performance.Intersegment sales are insignificant, other than intersegment shipping which is eliminated in the corporate segment.We measure segment profit based on operating profit, and the costs deducted to arrive at operating profit do not include interest or income taxes. Our five segments are as follows: • Mineralsand materials - mines, processes and distributes clays and products with similar applications for sale to various industrial and consumer markets; • Environmental - provides services relating to and processes and distributes clay-based and other products for use as a moisture barrier in commercial construction, landfill liners and in a variety of other industrial and commercial applications; • Oilfield services - provides a variety of services and equipment rentals for both onshore and offshore applications to customers in the oil and natural gas industry; • Transportation - includes a long-haul trucking business and a freight brokerage business that provides services domestically to our subsidiaries as well as third-party customers; and • Corporate - intersegment shipping revenues are eliminated in our corporate segment, which also includes expenses associated with certain research and development, management, benefits and information technology activities. Segment assets and liabilities are those assets used in the operations of that segment.Corporate assets and liabilities include domestic cash amounts, corporate leasehold improvements, miscellaneous equipment and certain assets and liabilities relating to multiple segments, notably benefit plan assets and liabilities. 16 AMCOL INTERNATIONAL CORPORATION AND SUBSIDIARIES Notes to Consolidated Financial Statements (In thousands, except share and per share amounts) The following table sets forth certain financial information as of and for the years ended December 31, 2010, 2009 and 2008: Net sales: Minerals and materials $ $ $ Environmental Oilfield services Transportation Intersegment shipping ) ) ) Total Operating profit (loss): Minerals and materials $ $ $ Environmental Oilfield services Transportation Corporate ) ) ) Total Assets: Minerals and materials $ $ $ Environmental Oilfield services Transportation Corporate Total Depreciation, depletion and amortization: Minerals and materials $ $ $ Environmental Oilfield services Transportation 46 38 35 Corporate Total Capital expenditures: Minerals and materials $ $ $ Environmental Oilfield services Transportation 92 39 88 Corporate Total Research and development expenses: Minerals and materials $ $ $ Environmental Oilfield services Corporate Total 17 AMCOL INTERNATIONAL CORPORATION AND SUBSIDIARIES Notes to Consolidated Financial Statements (In thousands, except share and per share amounts) The following table sets forth certain geographic financial information as of and for the three years ending December 31st.EMEA includes the European, Middle East and African geographic regions.Geographic revenues and operating profit are determined based on origin. Sales to unaffiliated customers shipped from: Americas $ $ $ EMEA Asia Pacific Total Operating profit from sales from: Americas $ $ $ EMEA Asia Pacific Total Identifiable assets in: Americas $ $ $ EMEA Asia Pacific Total Net sales by product line for each fiscal year are as follows: Metalcasting $ $ $ Lining technologies Oilfield services Specialty materials Building materials Pet products Basic minerals Contracting services Drilling products Transportation Intersegment shipping revenue ) ) ) Total We generate revenues based on sales of products, provision of services and rental equipment, and shipment of goods to customers.A breakdown of each of these revenue generating activities and their related cost of goods sold for each of the past three years ending December 31 is shown in the following table. 18 AMCOL INTERNATIONAL CORPORATION AND SUBSIDIARIES Notes to Consolidated Financial Statements (In thousands, except share and per share amounts) Net sales by source Net sales of tangible goods $ $ $ Services revenues Freight revenues Total Cost of sales: Cost of tangible goods sold Cost of services rendered Cost associated with freight revenue Total Balance Sheet Related Information We are exposed to credit risk on certain assets, primarily accounts receivable.We provide credit to customers in the ordinary course of business and perform ongoing credit evaluations.Concentrations of credit risk with respect to trade receivables are limited due to the large number of customers comprising our customer base.We believe our allowance for doubtful accounts is sufficient to cover customer credit risks.The allowance for doubtful accounts as of and the activity for the years ended December 31 was as follows: Balance at the beginning of the year $ $ $ Charged to expense (income) Write-offs and currency translation adjustments ) ) ) Balance at the end of the year Inventories at December 31 consisted of: Crude stockpile inventories $ $ In-process and finished goods inventories Other raw material, container, and supplies inventories Included within Other raw material, container, and supplies inventories in the table above is our reserve for slow moving and obsolete inventory.The balance of this reserve as of and the activity for the years ended December 31 was as follows: Balance at the beginning of the year $ $ $ Charged to costs and expenses Disposals and currency translation adjustments ) ) ) Balance at the end of the year 19 AMCOL INTERNATIONAL CORPORATION AND SUBSIDIARIES Notes to Consolidated Financial Statements (In thousands, except share and per share amounts) The following table presents our reclamation liability at the end of and changes during each of the years presented: Balance at beginning of the year $ $ Settlement of obligations ) ) Liabilities incurred and accretion expense Acquisition of mining claims - Currency translation adjustments Balance at the end of the year Accrued liabilities at December 31 consisted of: Bonus $ $ Employee benefits and related costs Dividends payable Other Accumulated other comprehensive income (loss) at December 31 was comprised of the following components: Cumulative foreign currency translation $ $ Prior service cost on pension plans (net of tax benefit of $134 in 2010 and $155 in 2009) ) ) Net actuarial loss on pension plans (net of tax benefit of $1,938 in 2010 and $1,757 in 2009) ) ) Unrealized loss on interest rate swap agreement (net of tax benefit of $2,440 in 2010 and $1,120 in 2009) ) ) Unrealized gain on available-for-sale securities (net of tax expense of $1,022 in 2010 and $5,141 in 2009) Property, Plant, Equipment and Mineral Rights and Reserves Property, plant, equipment and mineral rights and reserves consisted of the following: December 31, Mineral rights and reserves $ $ Land Buildings and improvements Machinery and equipment Construction in progress The range of useful lives to depreciate plant and equipment is as follows: Buildings and improvements 1-50 years Machinery and equipment 1-20 years 20 AMCOL INTERNATIONAL CORPORATION AND SUBSIDIARIES Notes to Consolidated Financial Statements (In thousands, except share and per share amounts) Depreciation and depletion were charged to income as follows: Depreciation expense $ $ $ Depletion expense Goodwill and Intangible Assets The balance of goodwill by segment and the activity occurring in the past two fiscal years is as follows: Minerals and Materials Environmental Oilfield Services Consolidated Balance at December 31, 2008 $ Change in goodwill relating to: Acquisitions ) Foreign exchange translation - Total changes ) Balance at December 31, 2009 Change in goodwill relating to: Acquisitions - - Foreign exchange translation ) ) - ) Total changes ) ) - ) Balance at December 31, 2010 Intangible assets were as follows: December 31, 2010 December 31, 2009 Gross carrying value Accumulated amortization Net carrying value Gross carrying value Accumulated amortization Net carrying value Intangibles subject to amortization: Trademarks $ $ ) $ $ $ ) $ Patents ) ) Customer related assets ) ) Non-compete agreements ) ) Developed technology ) ) Other ) ) Subtotal ) ) Intangibles not subject to amortization: Trademarks and tradenames - - Total ) ) 21 AMCOL INTERNATIONAL CORPORATION AND SUBSIDIARIES Notes to Consolidated Financial Statements (In thousands, except share and per share amounts) Intangible assets with finite lives are being amortized primarily on a straight-line basis over their estimated useful lives of 3 to 50 years.We did not recognize any material impairment charge in either of the years included above with respect to intangible assets.Amortization expense on intangible assets for each of the years ended December 31, 2010, 2009, and 2008 was $5,056, $6,669, and $6,171, respectively.We estimate amortization expense of intangible assets for the future years ending December 31 will approximate the following amounts: Amount $ Equity Investees Information about our investments in and advances to affiliates and joint ventures at December 31, 2010 is as follows: Ownership interest Ashapura AMCOL N.V. 50 % Ashapura Volclay Limited 50 % Albagle Enterprises Limited 25 % CETCO-Bentonit Uniao Technologias Ambientais Ltda. 50 % Egypt Mining & Drilling Co. and Egypt Bentonite & Derivatives Co. 31 % Egypt Nano Technologies Co. 27 % Volclay de Mexico, S.A. de C.V. 49 % Volclay Japan Co., Ltd. 50 % We account for all of the above investments under the equity method.We record the majority of our equity in the earnings of our investments in affiliates and joint ventures on a one quarter lag.None of the joint-venture companies are publicly traded, and the difference between our investment and the underlying net equity of the investee is immaterial. In 2010, we recorded losses of $11,261 from our joint ventures and affiliated entities.Of these losses $7,196 is from Albagle Enterprise Limited (operates in Russia) and $6,875 is from Ashapura AMCOL N.V. (operates in Belgium). We recorded an impairment on Albagle Enterprise Limited due to its continued poor financial performance which is not expected to recover.Ashapura AMCOL N.V. impaired its fixed assets due its inability to generate profits.We believe that Ashapura AMCOL N.V. will not be able generate profits given the fundamentals of this business, the environment in which it operates, and a lack of support from our other partner in the business.Our investments in these ventures have been reduced to zero as of December 31, 2010 In 2009, we reduced our ownership percentage in Ashapura Minechem Limited (Ashapura), a publicly traded company on the Bombay Stock Exchange Limited, and began accounting for this investment as an available-for-sale security as of December 31, 2009. As of December 31, 2008, our investment in Ashapura was accounted for under the equity method of accounting.During 2008, we recorded a loss of $22,844 from Ashapura due primarily to losses on their foreign currency derivatives and their decreased bauxite shipments which reduced our investment to zero. 22 AMCOL INTERNATIONAL CORPORATION AND SUBSIDIARIES Notes to Consolidated Financial Statements (In thousands, except share and per share amounts) Income Taxes Income from continuing operations before income taxes and income (loss) from affiliates and joint ventures was comprised of the following: Income from continuing operations before income taxes and income (loss) from affiliates and joint ventures: Domestic $ $ $ Foreign The components of the provision for income taxes attributable to income from continuing operations before income taxes and income (loss) from affiliates and joint ventures for the years ended December 31 consisted of: Provision (benefit) for income taxes: Federal: Current $ $ $ Deferred State: Current Deferred - ) Foreign: Current Deferred ) 23 AMCOL INTERNATIONAL CORPORATION AND SUBSIDIARIES Notes to Consolidated Financial Statements (In thousands, except share and per share amounts) The tax effects of temporary differences that gave rise to significant portions of the deferred tax assets and liabilities as of December 31 were as follows: Deferred tax assets attributable to: Accounts receivable $ $ Inventories Employee benefit plans Intangible assets - Accrued liabilities Employee incentive plans - Tax credit carryforwards Other Total deferred tax assets Deferred tax liabilities attributable to: Plant and equipment ) ) Land and mineral reserves ) ) Joint ventures ) ) Available-for-sale securities ) ) Other ) ) Total deferred tax liabilities ) ) Valuation allowances ) ) Net deferred tax assets We believe it is more likely than not that the net deferred tax assets above will be realized in the normal course of business. The following analysis reconciles the U.S. statutory federal income tax rate to the effective tax rates related to income from continuing operations before income taxes and equity income (loss) of affiliates and joint ventures: Amount Percent Amount Percent Amount Percent of Pretax of Pretax of Pretax Income Income Income Provision for income taxes at U.S. statutory rates $ % $ % $ % Increase (decrease) in taxes resulting from: Percentage depletion ) -6.5 % ) -8.1 % ) -6.5 % State taxes, net of federal benefit % % % Foreign tax rates ) -2.0 % ) -11.3 % ) -6.0 % Change in reserve for tax uncertainties - - ) -7.4 % - - Audit settlement - - % - - Foreign tax credits ) -3.6 % ) -2.2 % ) -6.0 % Changes to valuation allowance % 28 - 23 - Tax from foreign disregarded entities % % % Other ) -0.7 % 48 % 63 % 24 AMCOL INTERNATIONAL CORPORATION AND SUBSIDIARIES Notes to Consolidated Financial Statements (In thousands, except share and per share amounts) Percentage Depletion Depletion deductions are federal income tax deductions that arise from extracting minerals from the ground.This deduction is similar to depreciation in that it allows us to recover the cost of an asset over the resources’ productive life. It is different from depreciation, however, in that depletion deductions are a permanent book to tax difference, whereas depreciation deductions are temporary in nature. Hence, depletion deductions affect the effective tax rate whereas depreciation deductions do not. We calculate depletion under the percentage depletion method based upon revenues and costs from our mining activities in the U.S. Tax on Reinvested Earnings We have not provided for United States federal income tax and foreign income withholding taxes on approximately $109,502 and $97,404 of undistributed earnings from international subsidiaries as of December 31, 2010 and 2009, respectively, because such earnings are intended to be reinvested indefinitely outside of the U.S.If these earnings were distributed, foreign tax credits may become available under current law to reduce or eliminate the resulting income tax liability in the United States. Tax Holidays We have benefitted from tax holidays in both Poland and Thailand as a result of our locating and investing in special economic zones in each country.These tax holidays resulted in reductions to our income tax expense of $469, $1,608 and $1,703 in 2010, 2009 and 2008, respectively, representing benefits of $0.01, $0.05 and $0.05 to diluted earnings per share in 2010, 2009 and 2008, respectively. Our agreement with the Polish tax authorities expired in 2010.This agreement made us eligible, based on certain terms and conditions, for a tax holiday exemption for all income tax activities through 2009.We continue to pursue other opportunities in an effort to minimize income tax within the country. Our agreement with the Thai tax authorities provides for tax holidays on several investments.The most significant tax exemption is on all income from manufacturing operations (distributed goods are still subject to taxation) related to our initial investment.These initial manufacturing activities are taxable at 50% in years 2006 through 2010.An additional tax holiday was granted in 2007 for the expansion of our Thai facility.Income generated from this expansion is granted a 100% tax holiday from corporate income tax for eight (8) years beginning in 2007 and then taxable at 50% for five (5) years starting in 2015.We attempt to modify and obtain tax concessions when possible. Exams In the normal course of business, we are subject to examination by tax authorities throughout the world.With few exceptions, we are no longer subject to income tax examinations by tax authorities for years prior to 2004.The United States Internal Revenue Service (“IRS”) has examined our federal income tax returns for all open years through 2007, and is currently reviewing the 2008 and 2009 tax years. NOLs and Credit Carryforwards At December 31, 2010, we have $2,769 of various income tax credits, which we expect to utilize in the carryforward period.We have foreign and state net operating loss carryovers that have resulted in a deferred tax asset of $4,540 at December 31, 2010, against which we have recorded a full valuation allowance as it is more likely than not that we will not be able to utilize the loss in the carryforward period. 25 AMCOL INTERNATIONAL CORPORATION AND SUBSIDIARIES Notes to Consolidated Financial Statements (In thousands, except share and per share amounts) Unrecognized Tax Benefits The following table summarizes the activity related to our unrecognized tax benefits: Balance at beginning of the year $ $ $ Increases related to prior year tax positions Increases related to current year tax positions - 86 Decreases related to the expiration of statute of limitation / settlement of audits - ) ) Balance at the end of the year We report penalties and interest relating to uncertain tax positions within the income tax expense line item within our consolidated statement of operations. Long-term Debt Amounts of long-term debt were as follows: December 31, Borrowings under revolving credit agreement $ $ Senior notes Industrial revenue bond Other notes payable Less: current portion ) ) We have a revolving credit agreement that provides a committed $225,000 revolving line of credit maturing on April 1, 2013, of which $136,289 remains available to us as at December 31, 2010.It is a multi-currency arrangement that allows us to borrow certain foreign currencies at an adjusted LIBOR rate plus 1.00% to 2.00%, depending upon the amount of the credit line used and certain capitalization ratios.The revolving credit agreement requires us to maintain certain financial covenants and ratios; we were in compliance with all of the covenants and ratios at December 31, 2010. We had interest rate swaps outstanding which effectively hedge the variable interest rate on $33,000 of our borrowings as of December 31, 2010 and $23,000 of our borrowings as of December 31, 2009, under this revolving credit agreement, to a fixed rate of 3.15% per annum and 3.36% per annum, respectively, plus credit spread.Including the effect of this interest rate swap agreement, the borrowings under this revolving credit line at December 31, 2010 carried an average interest rate of 3.20%. A qualified institution holds $75,000 of our senior notes which mature on April 2, 2017, subject to certain acceleration features upon an event of default, should one occur.These senior notes are comprised of (a) $45,000 aggregate principal amount of Series 2007-A Adjustable Fixed Rate Guaranteed Senior Notes, Tranche 1, due April 2, 2017 (the “Tranche 1” notes) and (b) $30,000 aggregate principal amount of Series 2007-A Adjustable Floating Rate Guaranteed Senior Notes, Tranche 2 (the “Tranche 2” notes).Tranche 1 bears interest at 5.78%, payable semi-annually in arrears on April 2nd and October 2nd of each year.Tranche 2 bears interest at an annual rate of 0.55% plus LIBOR in effect from time to time, adjusted quarterly, and is payable quarterly in arrears. 26 AMCOL INTERNATIONAL CORPORATION AND SUBSIDIARIES Notes to Consolidated Financial Statements (In thousands, except share and per share amounts) As of December 31, 2010 and 2009, we had an interest rate swap outstanding which effectively hedges the variable interest rate of $30,000 of Tranche 2 senior notes to a fixed rate of 5.6% per annum. On April 29, 2010, we issued and sold an aggregate of $50,000 of other senior notes to qualified institutional buyers pursuant to a note purchase agreement (the “Note Purchase Agreement”).These senior notes bear interest at a fixed annual rate of 5.46%, payable semi-annually in arrears on April 29th and October 29th of each year, beginning on October 29, 2010.Our obligations under the Note Purchase Agreement are guaranteed by certain of our subsidiaries pursuant to a Subsidiary Guaranty Agreement dated as of April 29, 2010 by such subsidiaries in favor of the purchasers of the Notes. We also have an uncommitted, short-term credit facility maturing on November 15, 2011 that allows for maximum borrowings of $12,000, of which $8,237 was outstanding as of December 31, 2010 at an interest rate of 2.01%. Maturities of long-term debt outstanding at December 31, 2010 were as follows: Thereafter Borrowings under: Revolving credit agreement $ - $ - $ $ - $ - $ - Senior notes Industrial revenue bond and other Notes payable 7 7 At December 31, 2010 and 2009, we had outstanding standby letters of credit of approximately $10,926 and $11,026, respectively, which are not included in our Consolidated Balance Sheets.These letters of credit typically serve to guarantee performance of our land reclamation and workers’ compensation obligations; we have recorded amounts owed under these obligations in our Consolidated Balance Sheets as of December 31, 2010 and 2009. Acquisitions In 2008, we paid net cash of $40,977 to acquire one business within our oilfield services segment and recorded goodwill and intangible assets of $11,179 and $19,130, respectively.We expect to deduct the full amount of goodwill from taxable income in accordance with tax regulations. Derivative Instruments and Hedging Activities As a multinational corporation with operations throughout the world, we are subject to certain market risks.We use a variety of practices to manage these market risks, including, when considered appropriate, derivative financial instruments.We use derivative financial instruments only for risk management and not for trading or speculative purposes. 27 AMCOL INTERNATIONAL CORPORATION AND SUBSIDIARIES Notes to Consolidated Financial Statements (In thousands, except share and per share amounts) The following table sets forth the fair values of our derivative instruments and where they are recorded within our Consolidated Balance Sheet: Fair Value as of December 31, Liability Derivatives Balance Sheet Location Derivatives designated as hedging instruments: Interest rate swaps Other long-term liabilities $ $ Cash flow hedges Amount of Gain or (Loss) Recognized in OCI on Derivatives, net of tax (Effective Portion) Year Ended December 31, Derivativesin Cash FlowHedging Relationships Interest rate swaps $ ) $ We use interest rate swaps to manage variable interest rate risk on debt securities.Interest rate differentials are paid or received on these arrangements over the life of the swap.As of December 31, 2010 and 2009, we had an interest rate swap outstanding which effectively hedges the variable interest rate on $30,000 of our senior notes to a fixed rate of 5.6% per annum.We also had other interest rate swaps outstanding which effectively hedge the variable interest rate on $33,000 of our borrowings as of December 31, 2010 and $23,000 of our borrowings as of December 31, 2009, under our revolving agreement, to a fixed rate of 3.15% per annum and 3.36% per annum, respectively, plus credit spread. Other We are exposed to potential gains or losses from foreign currency fluctuations affecting net investments and earnings denominated in foreign currencies.Our primary exposures are to fluctuations in exchange rates between the U.S. dollar and the Euro, British pound, the Polish zloty and the South African Rand.We also have significant exposure to fluctuations in exchange rates between the British pound and the Euro as well as between the Polish zloty and the Euro.Occasionally, we enter into foreign exchange derivative contracts to mitigate the risk of currency fluctuations on these exposures. We have not designated these contracts for hedge accounting treatment and therefore, changes in fair value of these contracts are recorded in earnings as follows: Location of Gain or (Loss) Amount of Gain or (Loss) Recognized in Income on Derivatives Recognized in Income on Year Ended December 31, Derivatives Not Designated as Hedging Instruments Derivatives Foreign exchange derivative instruments Other, net $ $ We did not have any significant foreign exchange derivative instruments outstanding as of December 31, 2010 or 2009. 28 AMCOL INTERNATIONAL CORPORATION AND SUBSIDIARIES Notes to Consolidated Financial Statements (In thousands, except share and per share amounts) Fair Value Measurements Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.Our calculation of the fair value of derivative instruments includes several assumptions.The fair value hierarchy prioritizes these input assumptions in the following three broad levels: Level 1 – Valuation is based on quoted prices (unadjusted) in active markets for identical assets or liabilities that the company has the ability to access at the measurement date. Level 2 – Valuation is based on quoted prices for similar assets or liabilities in active market, quoted prices for identical or similar assets or liabilities in markets that are not active and model based valuations for which all significant inputs are observable in the market. Level 3 – Valuation is based on model based techniques that use unobservable inputs for the asset or liability. These inputs reflect our own views about the assumption market participants would use in pricing the asset or liability. The following table categorizes our fair value instruments according to the assumptions used to calculate those values at the end of each of the past two years: Fair Value Measurements Using Asset / (Liability) Quoted Prices in Active Markets for Identical Assets Significant Other Observable Inputs Significant Unobservable Inputs Description Balance at 12/31/2010 (Level 1) (Level 2) (Level 3) Interest rate swaps $ ) $ - $ ) $ - Available-for-sale securities - - Deferred compensation plan assets - - Supplementary pension plan assets - - Fair Value Measurements Using Asset / (Liability) Quoted Prices in Active Markets for Identical Assets Significant Other Observable Inputs Significant Unobservable Inputs Description Balance at 12/31/2009 (Level 1) (Level 2) (Level 3) Interest rate swaps $ ) $ - $ ) $ - Available-for-sale securities - - Deferred compensation plan assets - - Supplementary pension plan assets - - Interest rate swaps are valued using discounted cash flows.The key input used is the LIBOR swap rate, which is observable at commonly quoted intervals for the full term of the swap.Available-for-sale securities are valued using quoted market prices.Deferred compensation and supplementary pension plan assets are valued using quoted prices for similar assets in active markets. 29 AMCOL INTERNATIONAL CORPORATION AND SUBSIDIARIES Notes to Consolidated Financial Statements (In thousands, except share and per share amounts) Asset Impairment Charge During our third quarter ended September 30, 2009, our minerals and materials segment recorded a non-cash impairment charge of $1,980 to write down certain fixed assets to their estimated fair values based on a third-party appraisal (Level 2 inputs).The impairment charge is related to the closing of a plant within our minerals and materials segment due to reduced demand.This impairment charge is recorded within cost of sales within our Consolidated Statements of Operations.In addition, we increased our inventory reserve by $293 (also recorded within the cost of sales) to record the excess of cost over net realizable value of the inventory located at this plant, bringing the total expense associated with this write-off to $2,273. Leases In 2008, we entered into a sale-leaseback transaction involving the construction of a new corporate facility.Under terms of the operating lease, rental payments in fiscal 2010 and 2009 approximate $2,583 and $2,532, respectively,and increase 2% annually thereafter through December 2028. We have several noncancelable leases for railroad cars, trailers, computer software, office equipment, certain automobiles, and office and plant facilities.Total rent expense under operating lease agreements was approximately $12,485, $10,714 and $6,746 in 2010, 2009 and 2008, respectively. The following is a schedule of future minimum lease payments for operating leases (with initial terms in excess of one year) as of December 31, 2010: Minimum Lease Payments Domestic Foreign Total Year ending December 31: $ $ $ Thereafter Total Employee Benefit Plans We have a defined benefit pension plan covering substantially all of our domestic employees hired before January 1, 2004.The benefits are based upon years of service and qualifying compensation.Our funding is calculated using the actuarially determined unit credit cost method.Contributions are intended to provide not only for benefits attributed to services to date, but also for those expected to be earned in the future. 30 AMCOL INTERNATIONAL CORPORATION AND SUBSIDIARIES Notes to Consolidated Financial Statements (In thousands, except share and per share amounts) In addition to the qualified plan, we sponsor a supplementary pension plan (SERP) that provides benefits in excess of qualified plan limitations for certain employees.Also, we have invested assets for the benefit of the employees covered by the supplemental pension plan in the event that there is a change in control. The following tables set forth our pension obligations and funded status at December 31: Pension Benefits Defined Benefit Pension Plan Supplementary Pension Plan Change in benefit obligations: Beginning projected benefit obligation $ Service cost Interest cost Actuarial (gain)/loss ) ) Benefits paid ) Ending projected benefit obligation Change in plan assets: Beginning fair value - - Actual return - - Company contribution - Benefits paid ) Ending fair value - - Funded status of the plan ) The funded status of the SERP plan and our defined benefit pension plan is included within Pension liabilities in our Consolidated Balance Sheets. Pension cost in each of the following years was comprised of: Defined Benefit Pension Plan Supplementary Pension Plan Service cost – benefits earned during the year $ Interest cost on accumulated benefit obligation Expected return on plan assets ) ) ) - - - Net amortization and deferral 64 4 74 Net periodic pension cost The following table summarizes the assumptions used in determining our pension obligations at the end of each of our last two years: Defined Benefit Pension Plan Supplementary Pension Plan Discount rate % Rate of compensation increase % Long-term rate of return on plan assets % % N/A N/A 31 AMCOL INTERNATIONAL CORPORATION AND SUBSIDIARIES Notes to Consolidated Financial Statements (In thousands, except share and per share amounts) The following table summarizes the assumptions used in determining our net periodic benefit cost in the years ended December 31: Defined Benefit Pension Plan Supplementary Pension Plan Discount rate % Rate of compensation increase % Long-term rate of return on plan assets % % % N/A N/A N/A We adopted the measurement date provisions of ASC 715 in 2008 which required us to measure the plan assets and projected benefit obligations as of December 31, 2008.We had previously used an October 1st measurement date.The impact of this change was a $423 reduction to retained earnings.We expect to contribute up to $1,500 to the defined benefit pension plan in 2011.The accumulated benefit obligation (ABO) for our defined benefit pension plan was $40,949 and $36,377 at December 31, 2010 and 2009, respectively.The ABO for our supplementary pension plan was $7,606 and $6,404 at December 31, 2010 and 2009, respectively. The estimated future benefit payments contemplated under these plans, reflecting expected future service, as appropriate, are presented in the following table: Defined Benefit Pension Plan Supplementary Pension Plan $ $ 2016 through 2020 Note 3 shows the amounts included within accumulated other comprehensive income as of December 31, 2010 and 2009 that have not yet been recognized as components of net periodic benefit cost.Of these balances at December 31, 2010, the amounts expected to be amortized in the next fiscal year are $59 and $96 for the unrecognized prior service cost and unrecognized net actuarial loss, respectively.Excluding the effect of income taxes, the amounts recognized within other comprehensive income and the prior service cost for 2010 and 2009, are as follows: Recognized in Other Comprehensive Income: Net actuarial loss (gain) $ $ ) Amortization of net actuarial loss (gain) ) ) Amortization of prior service cost (credit) ) ) Total change in other comprehensive income ) 32 AMCOL INTERNATIONAL CORPORATION AND SUBSIDIARIES Notes to Consolidated Financial Statements (In thousands, except share and per share amounts) Defined Benefit Pension Plan Fair values of our defined benefit pension plan assets at December 31, by asset category, are as follows: Fair Value Measurements as of December 31, 2010 Quoted Prices in Active Markets for Identical Assets Significant Observable Inputs Significant Unobservable Inputs Total Level 1 Level 2 Level 3 Short term investment funds $ $ - $ $ - Equity securities: US equity securities - - International equity securities - AMCOL International common stock - - Fixed income securities and bonds Governmental agencies - Corporate bonds - - Guaranteed investment contracts - - Other investments Real estate index funds - - Commodities linked funds - - Hedge funds - - Total Fair Value Measurements as of December 31, 2009 Quoted Prices in Active Markets for Identical Assets Significant Observable Inputs Significant Unobservable Inputs Total Level 1 Level 2 Level 3 Short term investment funds $ $
